49 N.J. 110 (1967)
228 A.2d 343
IN THE MATTER OF FRANK L. JOHNSON, JR., AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued March 7, 1967.
Decided March 27, 1967.
Mr. Henry P. Megargee, Jr., for the order.
No appearance for respondent.
*111 The opinion of the court was delivered
PER CURIAM.
The respondent was heretofore suspended for one year upon charges involving the diversion to his own use of moneys entrusted to him. In re Johnson, 36 N.J. 535 (1962). After his reinstatement respondent again converted trust funds. He does not question his guilt. In fact he offered to resign with prejudice under R.R. 1:18A. Although such a resignation is "equivalent to disbarment," as the cited rule expressly provides, we rejected the resignation as inappropriate in these circumstances. Respondent should be and he is disbarred.
For disbarment  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.